Title: To James Madison from Manuel de Mier y Teran, 18 June 1816
From: Mier y Teran, Manuel de
To: Madison, James



Exmo Sor
Ichuacan Junio 18. de 1816

La exposicion que me ha hecho Dn. Guillermo Robinson de los generosos sentimientos de Nuestros continentales los Republicanos del Norte y en particular los de V. E. á cerca de la lucha que sostenemos en este desgraciado pais con los Espanoles nuestros opresores me dá occasion de dirgirme á V. E. para manifestarle mi gratitud.
He advertido que el Ciudo. Robinson ha benido con miras de imponerse del actual estado de Mexico y como concibo ùtil para mi patria que logre su intento, he procurado ministrarle datos para que forme ideas exâctas de nuestra situacion que puede descrivir á V. E.
Conviene, come todo hombre liberal y despreocupado que en Mexico se hace la guerra no pa. rapacería ni personalidades; como pregonan los tiranos sino por vindicar todos los derechos del hombre en sociedad horriblemte. violados en estas Comarcas por un Govierno que no quiere conocer entre sí et nosotros mas relacion social que la de esclavos respecto de unos absolutos Sres.
Ya ellos habrian perdido su injusta dominacion en Mexico, y este pais sería como las dichosas regiones de Washington, si los Españoles al esclavizarnos no huvieran savido privarnos enteramente de los medios con que se recobra la livertad; si del caos de una revolucion púdiera aparecer un Exercito ordenado, y sobre todo si con algunas relaciones exteriores huveriamos sido favorecidos por aquellas naciones á quienes ó la politica ó el sentimto. que siempre inspiran cinco millones de vivientes condenados á las cadenas debieran haver unido pa. cooperar con sus esfuerzos á esta grande y necesaria empresa.
Ya que el Cielo ha querido que nuestras esperanzas de relaciones con los Estados Unidos se vayan entonando, segun los impresos de ese Govierno que tengo á la Vista, y que la causa de los patriotas Mexicanos sea considerada en su Verdadero aspecto como la de todo el Nuevo continente aprovecho la oportunidad que me franquea el regreso del referido Ciudo. Robinson, para acompañarle al Ciudadano José Maria Nino de Rivera apoderado de esta Prova. que zele á favor de las Leyes civiles de ese Pais el pronto cumplimiento de dos Contratas qe. el Ciudadano Robinson presentará á V. E. convencido de que con su execucion y con la dispensa de otros auxîlios de igual clase que puede concedernos facilmente la generosidad de Nuestros Continentales obtendremos indefectiblemte. la independa. y emancipacion por que peleamos.
Ruego por tanto á V. E. que admita benignamente los informes del Ciudo. Robinson y las solicitudes de su Compañero con los mas altos testimonios de la consideracion y Respeto que por esta primera vez tengo la honra de dirigirle pidiendo á Dios conserve la persona de V. E. en su Santa y digna guardia.  De V. E. su mas afecto Servor. que con todo respeto b. s. m. Exmo Sõr.

Manuel de Mier y Ferán

